DETAILED ACTION
1.	 Claims 1-10 and 16-25 (now renumbered 1-20 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1,6,16 and 21  as a whole, closest art of record failed to teach or suggest among other thing:, 
“wherein the file further includes signaling information, wherein the signaling information includes viewport-related information for the point cloud data, wherein the viewport-related information includes at least initial viewport-related information or dynamic viewport-related information that changes over time, wherein a track of the multiple tracks is a timed metadata track with a sample entry type of a value, the value indicating that the timed metadata track is for the viewport-related information wherein the initial viewport-related information is carried through a sample entry of the timed metadata track, and wherein the dynamic viewport-related information is carried through a sample of the timed metadata track.

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
5.	Below are references that teach some limitations of the claims 1,6,16 and 25 but are lack the teaching of the limitations mentioned above: 
 a.  “STREAMING OF VOLUMETRIC POINT CLOUD CONTENT BASED ON SESSION DESCRIPTION PROTOCOLS AND REAL TIME PROTOCOLS”,  US20210021664 A1,  (claims priority to U.S. Provisional Patent Application No. 62/874,873 filed Jul. 16, 2019) to  Oyman; Ozgur disclosed: 
A point cloud data transmission method by an apparatus (Abstract, [0142] a method carrier out by apparatus, wherein the apparatus can include one or more processors and one or more computer-readable media), the method comprising:
encoding point cloud data (Figs. 7-8, Abstract, a method of generating encoded bitstream  of a point cloud data , and transmitting the encoded bitstream to  a decoder be decoded using  wireless communications)
encapsulating  a bitstream that includes the encoded point cloud data into a file: and
transmitting the file (Figs.5-7 ,[0117], the  attribute substream 718, a geometry substream 742, and an occupancy substream 734 are multiplexed by a multiplexer 724 to generate the compressed bitstream 750 including all the data for streaming the volumetric video. The multiplexed bitstream file transmitted to the decoder using  wireless communications) 
wherein the bitstream is stored in at least one of multiple tracks of the file (Fig.5 ,[0117], the  attribute substream 718, a geometry substream 742, and an occupancy substream 734  corresponds  to multiple tracks of the file, since the Applicant disclosed tracks includes  attribute, geometry, or occupancy map tracks see [0593] , [0619-0620] PGPUB of this Application),
wherein the file further includes signaling information ([0133], [0139], The transmitted RTP  (Real-time delivery protocols)stream from the sender also include the actual viewport or coverage information, such as in an RTP header extension message, as the point cloud video generated, encoded and streamed by the sender),

cloud  data ([0132], [0133], [0139], The viewport data are then generated from the point cloud signal 816, and as discussed above, the transmitted RTP  (Real-time delivery protocols)stream from the sender also include the actual viewport information); 
wherein the viewport-related information is at least initial viewport related information or
 dynamic viewport-related information that changes over time ( [0132], The viewport data are then generated from the point cloud signal 816 (or part thereof) and rendered (e.g., by rendering module 818) by taking into account the viewport position information from sensors, display characteristics as well as possibly other metadata such as initial viewport information.),
wherein a track of the multiple tracks is a timed metadata track including a sample entry and a sample (claim 7,one or more SDP attributes for the result RTP stream indicate an ability to carry out:  encoded point cloud information on occupancy map data, geometry data, attribute data and patch sequence data in dedicated RTP streams, and the point cloud metadata information as part of the RTP payload format.  The sample entry coronoids to encoded point cloud information),
wherein the initial viewport related information is carried through the sample entry of the
timed metadata track ([0132], The viewport data are then generated from the point cloud signal 816 and rendered by taking into account the viewport position information from sensors, display characteristics as well as possibly other metadata such as initial viewport information ), and
b.  “System And Method For Specifying, Signaling And Using Coding-Independent Code Points In Processing Media Contents From Multiple Media Sources”,  US 20180091735 A1, published on March 29, 2018, to  Wang et al. disclosed:
wherein the dynamic viewport related information is carried  through the sample of
 ([0055], a dynamic viewport V(t)be represented in a very simplified form, with an initial viewport, V(0). In addition translation and rotation of a dynamic viewport may be related, which may also be used for simplifying viewport) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699